955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lynn David JORDAN, Plaintiff-Appellant,v.ALDERSON LIVESTOCK MARKET;  Eugene Thompson, Manager;Roanoke-Hollins Livestock Market;  E.H. Stevens, Manager;Botetourt County Sheriff Department;  Norman Sprinkle,Sheriff;  Alton Duncan, Cosigner, Defendants-Appellees.
No. 91-6148.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1992.Decided Feb. 24, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-186-R)
Lynn David Jordan, appellant pro se.
William Lightfoot Heartwell, III, Daleville, Va., William Heywood Fralin, Jr., Woods, Rogers & Hazlegrove, Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Lynn David Jordan appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court that Jordan failed to state a claim under 42 U.S.C. § 1983.   We further hold that Jordan failed to state a claim under the Packers and Stockyards Act and accompanying regulations.   7 U.S.C. # 8E8E # 181-231 (1988).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.